Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. According to preliminary claim amendment, claims 18-37 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 18, 25 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-15, 17-25 and 27 of U.S. Patent No. 8326897.
Claims 18, 25 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10445180
Claims 18, 25 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10002049.
Claims 18, 25 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 8914425.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification in paragraph [0093] associate the computer-readable storage medium to an intangible carrier waves/signal. Examiner suggest Applicant to amend the preamble to “A non-transitory computer-readable storage medium”.

Allowable Subject Matter
Claims 23, 29 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 25-27 and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robert Baird (hereinafter Baird) US Patent 7257690 in view of Butterworth et al (hereinafter Butterworth) US Publication No. 20020118582.

As per claim 18, Baird teaches:
A system in communication with data storage, for storing data, and comprising: 
 	a first log structured array storing data in a storage device; 
(Fig. 8, column 6, lines 18-20 and lines and Column 9, lines 48-55, wherein the commit record is the data stored in the first section of the log structured device 150)
 	a second log structured array, in the storage device, storing metadata for the data in the first log structured array, 
(Fig. 8, column 6, lines 18-20 and lines and Column 9, lines 48-64, wherein the log structured 150 contains both data records and log metadata log entry)
wherein the first and second log structured arrays comprise separate instances of log structured arrays; 

Baird does not explicitly teach the log structured arrays, however in analogous art of storage management, Butterworth teaches:
and a non-transitory computer readable medium having computer readable instructions that when executed allocates address space in the second log structured array for metadata when allocation of address space is required for metadata for data stored in the first log structured array. (Paragraphs [0013]-[0015], wherein the expansion of the LSAs incorporates the space management of the LSA)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Baird and Butterworth by incorporating the teaching of Buttherworth into the method of Baird. One having ordinary skill in the art would have found it motivated to use the metadata manipulation of Butterworth into the system of Baird for the purpose of controlling /managing the storage capacity of log structured arrays  within a storage system.

As per claim 19, Baird and Butterworth teach:
The system of claim 18, wherein the second log structured array is nested within the first log structured array. (Fig. 8, column 6, lines 18-20 and lines and Column 9, lines 48-64, wherein the log structured 150 contains both data records and log metadata log entry)(Baird)

As per claim 20, Baird and Butterworth teach:
 	The system of claim 18, wherein the second log structured array provides a track data area in which the first log structured array stores metadata for the first log structured array. 
(Fig. 8, column 6, lines 18-20 and lines and Column 9, lines 48-64, wherein the log structured 150 contains both data records and log metadata log entry)(Baird)

Claims 25-27 are method claims respectively corresponding to system claims 18-20 and they are rejected under the same rational as claims 18-20.

Claims 31-33 are computer storage readable claims respectively corresponding to system claims 18-20 and they are rejected under the same rational as claims 18-20.



Claims 21 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baird and Butterworth in view of Uysal et al (hereinafter Uysal) US Patent No. 7073029.

As per claim 21, Baird and Butterworth do not explicitly teach the track data area in the second log structured array is approximately 1000 times smaller than a track data area of the first log structured array, however in analogous art of content management, Uysal teaches: 	track data area in the second log structured array is approximately 1000 times smaller than a track data area of the first log structured array. 
(Column 8, lines 8-14, wherein the predefined space incorporates track data size as a design choice)Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Baird and Butterworth and Uysal by incorporating the teaching of Uysal into the method of Baird. One having ordinary skill in the art would have found it motivated to use the metadata manipulation of Uysal into the system of Baird for the purpose of managing the storage parturition of log structured.

Claim 34 is a computer storage readable claim corresponding to system claim 21 and it is rejected under the same rational as claim 21.


Claims 22, 28 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baird and Butterworth in view of Butterworthet al (hereinafter Butterworth-2) US Publication No 20020073277.

As per claim 22, Baird and Butterworth do not explicitly teach third metadata area nested within a second metadata area, however in analogous art of storage management, Butterworth-2 teaches:
a third log structured array for storing further metadata, wherein the third log structured array is nested within the second log structured array. (Paragraphs [0051] and [0060], wherein plurality of LSAs are part of the LSA 104)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Baird and Butterworth and Butterworth-2by incorporating the teaching of Butterworth-2 into the method of Baird and Butterworth. One having ordinary skill in the art would have found it motivated to use the indication of metadata storage of  Baird and Butterworth for the purpose of providing subdividing metadata information into sub-field each containing additional information.

Claim 28 is a method claim corresponding to system claim 22 and it is rejected under the same rational as claim 22.

Claim 35 is a computer storage readable claim corresponding to system claim 22 and it is rejected under the same rational as claim 22.


Claims 24 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baird and Butterworth in view of Hetzler et al (hereinafter Hetzler) US Publication No. 20040128470.

As per claim 24, Baird and Butterworth do not explicitly teach deduplication, however in analogous art of “file system management", Hetzler teaches:
hashing component for creating and storing a hash value of a data entity; 
(Paragraph [0086])
a comparator for comparing hash values of a pair of data entities; 
(Paragraph [0086])
and a write control component responsive to an output of said comparator for selectively writing a non-duplicate data entity and for creating a snapshot of a duplicate data entity.
(Paragraph [0086])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Baird and Butterworth and Hetzler by incorporating the teaching of Hetzler into the method of Baird and Butterworth. One having ordinary skill in the art would have found it motivated to use the detection of duplicate data using hashing function of Hetzler into the system of Baird and Butterworth for the purpose of eliminating duplicate record and ensure data integrity.

Claim 37 is a computer storage readable claim corresponding to system claim 24 and it is rejected under the same rational as claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/19/2021